                                                    
Exhibit 10.2


WRITTEN CONSENT OF PREFERRED MAJORITY HOLDER
January 23, 2018


RECITALS


WHEREAS, following its initial public offering, ADT Inc. (the “Company”) may
seek to make a distribution to its holders of common equity (a “Distribution”);


WHEREAS, pursuant to Section 9(a)(i) of the Second Amended and Restated
Certificate of Designation of Series A Preferred Securities of the Company (the
“Series A Designation”), the Company is prohibited from making any Distribution
without the prior written consent of Koch SV Investments, LLC (“Koch”), the
Preferred Majority Holder (as defined in the Series A Designation), in
accordance with Section 10 of the Series A Designation; and


WHEREAS, Koch desires to consent to a one-time distribution on or before June
30, 2018, not to exceed $50,000,000.




WRITTEN CONSENT


1.Consent. In exchange for good and valuable consideration, the receipt of which
is acknowledged, Koch hereby consents to one distribution on or before June 30,
2018, not to exceed $50,000,000 (the “Permitted Distribution”), in accordance
with Section 10 of the Series A Designation and accordingly the Permitted
Distribution shall not result in, upon notice or passage of time or otherwise,
in a default, breach or violation of the Series A Designation or any Related
Agreement (as defined in the Series A Designation).


2.Effect of Consent. Except as expressly provided in Section 1, this Written
Consent of Preferred Majority Holder does not, by implication or otherwise, nor
shall it be deemed to operate to, alter, modify, waive, amend or in any way
affect any of the rights, remedies, powers, privileges or covenants contained in
the Series A Designation or in any Related Agreement. The consent set forth in
Section 1 above will not be deemed to (a) be consent to any past, current or
future amendment, waiver or modification of any other term or condition of the
Series A Designation or any Related Agreement or (b) otherwise prejudice any
right or remedy which Koch may now have or may have in the future under or in
connection with the Series A Designation or any Related Agreement.


This Written Consent shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.




[Signature page follows]




--------------------------------------------------------------------------------





    IN WITNESS WHEREOF, this Written Consent is executed as of the date first
written above.




PREFERRED MAJORITY HOLDER
KOCH SV INVESTMENTS, LLC
By:
/s/ Brett Watson
Name:
Brett Watson
Title:
Vice President







[SIGNATURE PAGE TO WRITTEN CONSENT OF PREFERRED MAJORITY HOLDER]